Citation Nr: 0511307	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss 

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for acquired pes 
planus.

5.  Entitlement to service connection for chronic headaches 
secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1988 to 
November 1994.

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that in pertinent part denied 
entitlement to service connection for right ear hearing loss, 
a bilateral ankle disorder, a bilateral knee disorder, 
acquired pes planus, and for chronic headaches.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. 

During a recent hearing, the veteran raised the issue of 
service connection for tinnitus.  The veteran has also 
mentioned chronic low back pain and calf cramps due to 
marching in the infantry.  These issues are referred to the 
RO as potential claims for service connection.

The issues of entitlement to service connection for a 
bilateral ankle disorder, entitlement to service connection 
for a bilateral knee disorder, entitlement to service 
connection for acquired pes planus, and entitlement to 
service connection for chronic headaches secondary to 
posttraumatic stress disorder (PTSD) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The medical evidence reflects that the veteran's right ear 
hearing is normal for VA disability purposes.  


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist.  The new law also enhanced VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2004).

In a decision issued on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  With respect to Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, West Supp. 2004 
contains amendments to 38 U.S.C. §§ 5102 and 5103 that 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim of entitlement to service connection 
for right ear hearing loss disability.  The veteran was 
provided a copy of the pertinent rating decision, a statement 
of the case, and a VCAA notice letter sent in August 2002.  
These documents provide notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claim.  The veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA and of what 
evidence VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
claim.  A VA audiometry report is associated with the claims 
file.  All available identified evidence has been obtained 
and the veteran testified at a videoconference hearing before 
the undersigned Veterans Law Judge in March 2005.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records (SMRs) reflect that his 
hearing was within normal limits at entry into active 
military service.  An October 1988 audiogram notes that he 
was routinely exposed to hazardous noise.  There is no 
separation examination report of record.  

The veteran's DD-214 reflects Military Operational Specialty 
(MOS) codes of 11B20, Infantryman, and 11M20, Fighting 
Vehicle Infantryman.  

Upon VA authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
25

Average pure tone threshold was 21, right ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear.  The middle ear functioned normally.  The 
veteran was cooperative during testing.  

In a September 2003 rating decision, the RO granted service 
connection for left ear hearing loss, but denied service 
connection for right ear hearing loss on the basis that there 
was no current right ear hearing loss disability.  

In March 2005, the veteran testified before the undersigned 
member of the Board that his hearing loss has remained the 
same since active service but that ear ringing was a growing 
problem.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110, 1131.

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection. 38 
C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's SMRs indicate that he served in a noisy 
environment.  The Board therefore finds his statements and 
testimony concerning such noise exposure to be credible as 
they are consistent with his service record.  The medical 
evidence of record reflects that the veteran's right ear 
hearing is within normal limits.  It is clear from the 
uncontroverted audiometry report of June 2003 that any right 
ear hearing loss does not meet VA's disability requirements.  

The Board notes that lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Accordingly, service 
connection for right ear hearing loss is not warranted.  


ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.


REMAND

A June 2002 VA outpatient treatment report reflects that a 
physician has reported that DJD (degenerative joint disease) 
is manifested by scattered arthralgias, particularly of the 
lower extremity involving the ankles, knees, and low back, 
which were strongly suspected to be related to service as an 
Army Ranger.  The claims file does not contain an examination 
report that specifically focuses on the ankles and knees, nor 
does VA appear to have any X-rays of these joints.  The Board 
feels that a medical evaluation would be helpful prior to 
adjudication.  

Concerning acquired pes planus, the entrance examination 
reflects normal feet.  The veteran's SMRs reflect complaints 
of foot pain with an assessment of falling arches and mild 
bilateral pes planus.  A May 2003 VA orthopedic examination 
report notes bilateral plantar fasciitis.  The presence of 
pes planus was not specifically addressed.  Because the onset 
of mild pes planus is noted in the SMRs and because this 
represents a disability separate from plantar fasciitis, the 
veteran should be afforded an examination by a podiatrist to 
determine the nature and etiology of any pes planus.  

A January 2001 report from the South Carolina Neurological 
Clinic notes the onset of headaches about two years prior.  
The physician felt that these were probably mixed 
tension/migraine headaches.  The physician did not address 
whether these were related to service-connected PTSD.  The 
veteran has asserted that his headaches are secondary to 
PTSD.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) (West 2002).  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private, military, and VA 
medical records that are not of record 
which pertain to treatment for the 
disabilities in issue covering the period 
following his release from active duty to 
the present.

2.  The RO should request the VA medical 
facility in Columbia, South Carolina to 
furnish copies of any pertinent medical 
records covering the period from June 
2002 to the present.

3.  The RO should make arrangements for a 
VA examination by an orthopedist to 
determine the presence, nature, severity, 
and etiology of any disabilities 
involving the knees and ankles.  The 
claims file should be made available to 
examiner for review in conjunction with 
the examination.  In addition to X-rays, 
any other tests deemed necessary should 
be performed.  It is requested that the 
examiner obtain a detailed clinical 
history.  

Following the examination the examiner is 
requested to indicate whether the veteran 
has chronic disabilities involving the 
ankles and/or feet feet.  If yes, whether 
it is as likely as not (50 percent or 
greater probability) that any chronic 
disability diagnosed is related to 
service, to include the physical 
activities associated with his a military 
service.  A complete rationale for any 
opinion rendered should be included in 
the report.  

4.  The RO should make arrangements for a 
VA examination by a podiatrist to 
determine the presence, nature, severity, 
and etiology of the claimed pes planus.  
The claims file should be made available 
to examiner for review in conjunction 
with the examination.  Any tests deemed 
necessary should be performed.  If pes 
planus is diagnosed, the podiatrist is 
asked to render an opinion as to whether 
it is as likely as not (50 percent or 
greater probability) that pes planus is 
related to active service.  A complete 
rationale for any opinion rendered should 
be included in the report.

5.  The RO should make arrangements for a 
VA examination by a neurologist to 
determine the presence, nature, severity, 
and etiology of the claimed headaches. 
The claims file should be made available 
to examiner for review in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  Following 
the examination the examiner is requested 
to indicate whether the veteran has a 
chronic headache disorder.  If yes, the 
physician should render an opinion as to 
whether it is as likely as not (50 
percent or greater probability) that the 
disorder was caused or is aggravated by 
his PTSD.  A complete rationale for any 
opinion rendered should be included in 
the report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


